[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 09-15819         ELEVENTH CIRCUIT
                                                         MAY 25, 2010
                          ________________________
                                                          JOHN LEY
                                                            CLERK
                     D. C. Docket No. 08-00067-CV-RWS-2

GRACEWAY PHARMACEUTICALS, LLC,
CHESTER VALLEY PHARMACEUTICALS, LLC,

                                                              Plaintiffs-Appellants,

                                      versus

RIVER’S EDGE PHARMACEUTICALS, LLC,

                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                 (May 25, 2010)

Before BLACK, HULL and ANDERSON, Circuit Judges.

PER CURIAM:

      We have carefully reviewed the briefs on appeal and the record in this case.

We have had the benefit of oral argument. Our resolution of this case has adhered
strictly to the particular arguments asserted on appeal by appellants. We also note

that the record in this case is deficient; the primary record evidence relied upon by

appellants for crucial elements of its proof is a survey of pharmacists, which was

flawed in several respects, including in particular that the survey did not describe

actual advertisements at issue or reveal the fact that none of the drugs involved was

either approved by FDA or required to be approved. After careful deliberation, and

on the basis of the limited record in this case, and addressing only the particular

arguments raised by the appellants on appeal, we cannot conclude that the district

court committed reversible error.1

       For these limited reasons, the judgment of the district court is

       AFFIRMED.




       1
                 Although we have some concern about the application of Georgia law, appellants
have failed to articulate a persuasive argument challenging the district court in this regard.
Limiting ourselves to appellants’ particular arguments on appeal, we decline to disturb the
district court’s ruling. We do note that the district court’s opinion clearly could have no
persuasive or preclusive value in a case not involving Georgia law.

                                               2